REASONS FOR ALLOWANCE
1.	Claims 1, 3 – 8, 10 – 15, and 17 - 24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The IDS filed 12/21/2021, 12/29/2021, and 03/04/2022 have been considered and entered.
	In an interview dated September 2, 2021, Examiner discussed and considered the Petitions for Inter Partes Review in IPR2021-01155, IPR2021-01156, and IPR2021-012070.
	Examiner confirmed that the Information Disclosure Statement dated May 3, 2021 had been previously reviewed including Petitions for Inter Partes Review as filed from Cisco System, Inc., v. Centripetal Networks, Inc., and Palo Alto Networks, Inc., v. Centripetal Networks, Inc.
	Examiner noted the Sourcefire 3D System User Guide Version 4.10 (hereinafter Sourcefire) had been previously reviewed and was indicated in the Petitions for Inter Partes Review as filed from Cisco System, Inc., v. Centripetal Networks, Inc., and Palo Alto Networks, Inc., v. Centripetal Networks, Inc.
	Sourcefire describes the use of 3D sensors to monitor network activities while defending the network against internal and external threats (page 33), and have preprocessors which normalize traffic at the application layer and detect protocol anomalies, where they are sent to the rules engines for inspection of the packet headers and payloads to determine whether they trigger any of the shared object rules or standard text rules (pages 258 - 259).  Further, Sourcefire discusses to ignore TLS data by not processing data encrypted under the Transport Layer Security protocol (page 583),…when a client and server communicate to establish an encrypted session using SSL or TLS, they exchange handshake message (page 825),…where two fields 
With respect to the claimed invention of Application No. 17,246,854 as recited in independent claims 1, 8, and 15, Sourcefire does not disclose an outbound packet comprises application layer packet header field values which comprise at least one transport layer security version value that corresponds to a packet filtering rule and does not further describe explicitly a rule in which a particular outbound packet with a specified TLS version is included to be examined and further to be blocked or forwarded with respect to a security vulnerability.  Sourcfire does not describe what TLS version of an outbound packet is associated with a security vulnerability to be blocked from continuing toward the second network which is located outside of the protected network and what TLS version of an outbound packet is not associated with a security vulnerability that can be forwarded to the second network which is located outside of the protected network.
According to a prior art search on the claimed invention, Ahn (US Pub. No. 2011/0055916) disclose an invention where packets are filtered at the firewall using the sorted rules in the subset by comparing each packet to each of the sorted rules in the subset until the packet is allowed or denied and ceasing the comparing for the packet in response to the packet being allowed or denied (abstract).

Blaisdell et al. (US Pub. No. 2008/0235755) disclose firewall propagation with a firewall server to combine policy statements from numerous end-user type devices and transmit the policy statement to an external network component, such as an ISP firewall server or similar device. The ISP or other service provider may then use the policy statement to implement date security rules for the devices in the network. In this manner, the firewall operated by the ISP implements rules and policies of a network owner or the owner of a stand-alone device, thereby preventing unwanted traffic from entering the network (abstract).
Therefore, the cited prior arts, taken alone or in combination, fail to teach or disclose the following claimed features of “determining that at least one packet of the first portion of the plurality of outbound packets comprises application layer packet header field values comprising at least one transport layer security (TLS)-version value that corresponds to the first packet-filtering rule; applying, by the computing platform, at least one first packet transformation function, defined by the first packet- filtering rule, to block the at least one packet of the first portion of the plurality of outbound packets from continuing toward the second network based on a determination that a first TLS-version value associated with the at least one packet is associated with a security vulnerability; and applying, by the computing platform, at least one second packet transformation function, defined by the first packet- filtering rule, to allow at least one other packet of the first portion of the plurality of outbound packets to be forwarded to the second network based on a determination that a second TLS-version value associated with the at least one other packet is not associated with a security vulnerability” as recited in claims 1, “determine that at least one packet of the first portion of the plurality of outbound packets comprises application layer packet header field values comprising at least one transport layer security (TLS)-version value that corresponds to the first packet-filtering rule; apply at least one first packet transformation function, defined by the first packet- filtering rule, to block the at least one packet of the first portion of the plurality of outbound packets from continuing toward the second network based on a determination that a first TLS- version value associated with the at least one packet is associated with a security vulnerability; and apply at least one second packet transformation function, defined by the first packet-filtering rule, to allow at least one other packet of the first portion of the plurality of outbound packets to be forwarded to the second network based on a determination that a second TLS-version value associated with the at least one other packet is not associated with a security vulnerability” as recited in claim 8 and “determine that at least one packet of the first portion of the plurality of outbound packets comprises application layer packet header field values comprising at least one transport layer security (TLS)-version value that corresponds to the first packet-filtering rule; apply at least one first packet transformation function, defined by the first packet- filtering rule, to block the at least one packet of the first portion of the plurality of outbound packets from continuing toward the second network based on a determination that a first TLS- version value associated with the at least one packet is associated with a security vulnerability; and apply at least one second packet transformation function, defined by the first packet-filtering rule, to allow at least one other packet of the first portion of the plurality of outbound packets to be forwarded to the second network based on a determination that a second TLS-version value associated with the at least one other packet is not associated with a security vulnerability” as recited in claim 15 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 3 – 8, 10 – 15, and 17 - 24.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473